Title: To George Washington from Brigadier General Duportail, 20 April 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[Valley Forge, c.20 April 1778]

In all great Enterprises, the first thing to be done, is to form a general Plan of Conduct, to which all the particular operations are to have reference, this general plan is as it were the touch Stone by which all the subordinate projects are proved—according as they agree or disagree with it, they are good or ill, deserve to be approved or rejected: now in this great Enterprise of supporting American Liberty by Arms, I do not see that we have established the principles which ought to guide us in war, or, to speak more frankly, it appears to me that we have adopted defective principles. almost every one considers the American Army in the same light as the British, thinks it capable of the same things, and would have it act in the same way; thus we see from time to time bold projects formed, rash resolutions proposed, which are the better received, as they flatter those to whom they are proposed, by shewing them that the Nation is judged capable of vigorous actions—but this flattery may have fatal consequences, it may ruin America. Let it be our endeavour in this important business, to consider things in their true light.
It is an Axiom among Military men, that Troops which are not what are called Regular Troops cannot make head against regular Troops, in level ground or in any Situation that does not afford them very considerable advantages. the American Army therefore in such places cannot stand against the British who are Composed of with british or german troops all Regular. perhaps some persons too much prejudiced in favor of their Country, or not sufficiently instructed, will ask me, why I refuse to call the American Troops regular; I have no answer for the Persons who make this question, it proves that they do not know what Troops are. I address myself only to those who have an idea of what is understood by Discipline, Theory and Practice of Manœuvres, System, Pride of Corps &ca—Such persons will readily grant that the American Army new in every respect, and not having had a foundation of formed Officers and Soldiers, cannot as yet claim the Title of regular Troops—and that it is therefore incapable, as I remarked above, of resisting the Enemy on equal ground. besides has not experience manifestly proved it? we were beaten at Brandywine—we were beaten at German Town, altho’ we had the immense advantage of a complete Surprise. if any action is to enlighten us with respect to our troops, it is this—The dispositions on our side were excellent, General Washington

was truly victorious over General Howe, since the latter was absolutely in fault and completely surprised, but his Troops conquered ours and thereby they have saved the glory of their general and gave a great proof of their superiority—in plain Let us therefore avoid committing ourselves in this way again—for it is farther a principle of War cautiously to avoid doing what you⟨r⟩ Enemy would have you do—now let General Howe be asked whether he would like to meet the American Army on nearly equal ground for the issue of the present dispute, he will answe⟨r⟩ that it is the wish of his heart—that he desires only two or three such opportunities to decide the cause of America—because he is very sure of beating us, and that the Loss of general actions will soon have ruined our party without resource. I know very well that many persons are not of this opinion, and that they say, that having more men than the English and greater facility of procuring them we cannot fight the enemy too often—because even if we should be beaten, the loss of the Enemy, tho’ less in itself would be greater relatively to their whole number, and consequently they must soon be ruined—but this opinion is built upon a foundation altogether false. our numbers are not superior to those of the English. doubtless measures were taken last year to get as great a number as possible, yet at Brandywine we scarcely had 12000 men, the English had as many—besides let us remark one thing, we received in the month of October 1500 men from General Putnams Army; in november, 3000 men from the Northern Army; these added to the 12000 men, which we had in the month of September would amount to 16500 men. however when we quitted White march we were scarcely between 8000 and 9000 men—that is to say, that in three months, the diminution from Battle, and principally Sickness and Desertion, has been half the Army, thus if the Campaign instead of opening in the month of September, had commenced in the month of April or May, we should not have had a man left at the end of the Campaign. this proves that if we get men easily, we lose them in the same manner—besides with respect even to the facility of getting them, I do not see that many Recruits arrive, On the contrary I hear that they experience great difficulties in procuring them. neverthless the last Campaign, all things considered, was not unlucky, and the northern Successes keep up the Spirits of the people. if then notwithstanding these things, there is so little eagerness in enlisting, or so much facility in quitting the Army; what would be the case, if we were to be besides unfortunate in general actions the loss of which will not be always made up by great success in another part. What we ought to propose to ourselves, is to defend the country inch by inch, to endeavour to hind⟨er⟩ the enemy from rendering himself master of it, consequently never to receive him but when we are protected by a natural or artificial fortification,

in a word to carry on what is styled a defensive War. this is our true part. and it is so obvious, that in Europe, all military men and even those who are not so, suppose this to be our Conduct—if the americains Could consult the modern daily publications, they should there find that the model offered to General Washington is principally Fabius that wise Roman who ruined Hannibal by refusing to fight him in plain. Fabius however commanded Romans, but these Romans had been thrice defeated, they were disheartened, dreaded the Enemy, and were nearly reduced to the condition of new and unformed Troops. The Consul conducted himself accordingly, avoided general Battles, kept himself on the defensive, always occupying strong positions and where the Enemy could not attack him but with considerable disadvantage—it is true that this kind of War was not approved of at Rome, Men of leisure who love to be amused by great events, Men of impetuous dispositions, men whose discernment is not sufficient to judge of what circumstances require, in a word the particular enemies of the Consul, turned him into ridicule, affixed him insulting Sirnames, but the sage General was unmoved by them—he knew that after all, the event would determine his reputation in the world—he therefore invariably pursued his plan, and by his firmness which was crowned with success, he merited the appellation of Saviour of Rome.
Application of the foregoing Principles to our present Situation, and what we ought to propose to ourselves.
Ought we to open the Campaign by an attack on the Enemys Lines, as I hear sometimes proposed?
If the English Army were out of its lines at the distance of one or two miles in front, from the reasons just mentioned, we ought not to attack them, for we should expose ourselves to almost certain Defeat: i suppose our ⟨A⟩rmy as large ⟨as⟩ the last Campaign and because this Army is covered by lines, because it has added to its natural Strength that of Fortification, we would attack it? this is manifestly unreasonable. Fortification is the means used by the weak to enable them to resist the strong. We Engineers count that a good fortified place enables those who defend it to resist ten times their own number—Field Engineering does not afford such considerable advantages, but accordingly as the ground is more or less judiciously chosen, as the Engineer has traced his work with more or less skill, and afterwards as the Profiles are more or less respectable, executed with more or less care, this kind of fortification renders one equal to two, three, four and sometimes more—I am not acquainted with the English Lines in their whole extent, but I may judge by what I have seen, because it is a principle in fortification to establish as perfect an equality as possible in the different parts, so that no one be more attackable than another; now by what

I have seen of the English Lines, I judge that the defenders may at le[a]st hold them against double their numbers. their Army may at present be 10000 Strong, consequently they may defend themselves against 20000 composed of Troops equal in every respect—i mean Regular troops. Let us make the comparison and judge.
I cannot forbear making an observation here which is, that to judge by the rash or rather the de⟨sperate⟩ Projects of certain persons, one would think, that they had originally imagined the establishing American Liberty to be the business of one or two years, that being deceived in this respect, they begin to grow tired of the War, and wish to bring the matter to a speedy decision one way or other—in effect if their projects were followed, the matter would soon be decided. instead of free Citizens, the Americans would in a little time be a conquered people, and consequently obliged to submit to the conditions imposed on them by their Subduers.
I know very well that those who propose to attack the English in their Lines, deduce their arguments from the American Troops having attacked and carried lines in the North, but let us take care that the Successes in the North do not occasion defeats here, where the circumstances are by no means the same. the Northern Troops may perhaps have attacked and carried some portions of Intrenchments, either illy made, or injudiciously disposed, or not sufficiently lined with Troops; or perhaps they attacked with vastly superior numbers—but that they ever attacked with a number nearly equal to that of the enemy (which would be our case,) Intrenchments such as those of the English at Phildelphia, supported on each flank by a River, secure from being turned and attackable only in front, is what I will never believe—I will add to this by way of explaining my idea, that if I were General Howe, and the Americans should advance to attack me in my lines, I would not give myself the trouble of defending them, I would retire four or five hundred yards in the rear to some covered place, I would only leave a few poppers to deceive them, and make them think they had forced the lines, and when they had once got within and were preparing to push their imaginary advantage, I would fall upon them like a thunder-bolt. the aim of this conduct which at first appears whimsical, is as follows—General Howe by defending his Lines seriously would soon disgust the Americans and oblige them to desist from the attack, which would produce nothing decisive for the English—whereas if they were once within the Lines, and repulsed to effect a retreat, every one must regain the breaches made in the Entrenchments and Abbatis, which is not very easy, and exposes the greatest part of the Army to be slaughtered or made prisoners.
Second Question—Ought we at the opening of the Campaign to approach Philadelphia?

No. we ought not. we are even too near already, and for this reason—would we approach the enemy, in order to be more certain of fighting him? this is altogether useless—he will certainly come to seek us. the English Minister does not send Genl Howe with his Army into America, to remain inactive in Philadelphia—he must fight us—must endeavour to destroy us. he must conquer the Country; not to do it, is to be conquered himself. it is to give gain of Cause to the Americans. therefor General Howe will make it is his business to find us. but at present I say to wait for him 10 or 12 miles nearer to or farther from Philadelphia makes for us the difference of having about two thousand men more or less to engage. this is clear. if we take post at the distance of 15, 20, 25 miles from Philadelphia, General Howe may come out of the city with his whole force, encamp at first at the distance of 8 or ten miles, and then in one march in one night he is upon us and may attack us—the Ce⟨lerity⟩ with which he may execute this, the little distance between his Army and Philadelphia would not in such case allow of our forming any Enterprise against his Lines and the Town—it will be unnecessary for him therefore to leave any more than a small guard of five or six hundred men, which may be even supplied for the moment by his Shipping.
but supposing us more than thirty miles from Philadelphia, it will no longer be practicable for him to come upon us in one march, he must leave the City at a great distance; then if we had a sufficient body of Militia conveniently posted for this purpose, at about fifteen miles from the Town, this body as soon as Genl Howe should be at a proper distance, might march to the Lines destroy them, enter Philadelphia and burn the Magazines—to prevent this Genl Howe would be obliged to leave a sufficiency of Troops to guard the Lines and the Town—that is to say about 2500 or 3000 men—this would be 2000 men less for us to fight than in the first case—which certainly is worth attention—on the other hand, as long as General Howe has only to move twenty miles from Philadelphia, to attack us—his rear, his Communications with the Town are secure; we cannot venture to interpose any Troops, as in case of a sudden retrograde motion of the Enemy, such parties would be entraped between his Army and the Town or the Rivers. whereas if he were at the distance proposed, we might convert our numerous Militia which cannot be opposed in front to the enemy, to the uses of harrassing his Flanks, attacking his baggage, Convoys &ca.
These are real advantages; what are those expected from approaching Philadelphia, which can counterbalance them. To cover ten or twelve miles more of Country? what a pitiful consideration is that in competition with the powerful interests above mentioned—To close in upon the Enemy, and render their Subsistence difficult? we ought not to be seduced by this reason—this made us take and occupy the

position of Whitemarsh until the Month of december, and it was very much better founded at that time, nertheless what end did it answer—the Enemy still procured nearly all that they wanted—and for our parts, by remaining in that Camp, in a season already cold, in which the Soldiery suffered greatly, when the proximity of the Enemy and the dread of being attacked, obliged us to keep Tents, baggage and provision Waggons at a distance—by having amused ourselves in that Camp with the absurd plan of attacking the Enemy in his Lines, with an inferior Army—by having too long delayed to come and build our barracks, and form Magazines of every kind—the Camp of White Marsh may be charged with the loss of three or four thousand men perhaps, of which we have been robbed by Sickness, Misery and Desertion—it may be charged with half the horses of the Army, who emacerated by the hunger which they have suffered this winter, will perish on our first movements in the Spring, and leave may be our Waggons and Ertillery in the Roads.
We ought therefore in my opinion to keep ourselves between 30 and 40 miles distance from Philadelphia, and since we have the advantage at present of obliging the enemy to march to our own ground to fight us, it is our part always to post ourselves in such a manner as that he cannot attack us but under considerable disadvantages; and for this purpose always to choose Situations strong in themselves, and besides avail ourselves of the Succours of Art. we should farther prefer positions in which we might avoid a general Battle if we thought proper—we should esteem it an essential quality in our positions to have the Rear free and an easy Retreat, in order that an unlucky action might not be attended with too extensive consequences. if we should discover in our position any capital Defect, which did not at first appear, or which only became such in consequence of the movements of the Enemy, we should immediately decamp and go elsewhere—we should be cautious not to give into the Snare, which our Enemies will not fail to lay for us—endeavouring by their Raillery on our Retreats, to make us establish it as a point of honor, rather to keep a bad position than make a retrograde movement. we should not forget that in war, to advance and retire are neither honorable nor dishonorable; that it is at the end of the Campaign that the Prize is given, and that Glory is his reward who has gained his end—besides if the Enemy in the movements which he should make to try us, to turn u⟨s, shoul⟩d give us an bold opening, should expose any of his ⟨Troops⟩, Posts, Baggage, to be attacked with advantage; ⟨we⟩ should never fail to do it—for one must not imagine that defensive War consists in never forming any Enterprise against the Enemy; but in such war the whole army (i Confess) should not form enterprises against the whole ennemy’s army—enterprises

are formed with Detachments, whenever you can assure yourself of attacking with greater numbers—these expeditions even ought to be sought for, and frequently repeated, for it is thus that new Troops are by degrees enured to War—Care must be taken only, not to expose them to too severe marches, excessive bad Weather, or the want of Provisions.
it appears to me that this kind of War would greatly embarrass the Enemy; for at length, as it is absolutely necessary that he attack us, he would do it; but as we are supposed to be always well fortified, and choose positions in which the whole Army cannot be attacked at once—as we support the points attacked only as long as it can be done with advantage, and retire whenever the Enemy begins to get too great an ascendancy over us, he is always liable to suffer considerable Loss without procuring decisive Success—in fact if we retire, even if the greatest part of the Army, should have been successively employed in supporting the points attacked it is after all, no battle—it is a post forced—a particular Corps repulsed—and this has no consequence—the Retreat is peaceably conducted—another post is taken hard-by, and the business is to begin again—but General Howe has not a sufficiency of Troops, to purchase ground so dearly—it is easy to see that by these means 20 miles of Country would cost him half his Army—it is when weakened to this degree, and advanced into the interior of the Country he would tremble to see himself surrounded by those Clouds of Militia useless at other times, but serviceable then, that he would be forced to yield the Country to us and retire to shut himself up in his lines—and this is all that we have to desire, because it would prove to the English their inability to reduce this State, and consequently America—for what would happen in this State, would in like manner happen in any other by pursuing the Same Conduct. Nothing therefore would be better calculated to disgust them from continuing useless Efforts; whereas if we pique ourselves upon making war as equal European Armies do, if we will engage in general Actions, attack the Enemy or receive him in any kind of ground and unprepared, we shall experience some considerable Check—The Enemy will not always commit the fault of which he was guilty at Brandywine—(where he might have cut off our Retreat, made himself master of our baggage, and have reduced us to a ne plus ultra between the Delaware and Chesapeak Bay.) he will pursue us vigorously, hinder our reassembling, dissipate us, drive us from the pensilvania State, then availing himself of the dissaffection of the Majority of the Inhabitants, make it declare for the King, and perhaps take Arms in his favor—An Event of the greatest consequence relatively to the other States of America, which would not be unshaken by such an example—relatively to the English who would be

encouraged by it to Make the greatest Efforts—and lastly considered with reference to foreign powers who not being near enough to estimate such Events according to their real value—and distinguishing in them only a proof of the great Superiority of the English, or inconstancy of the Americans, would not perhaps involve themselves farther by giving them unavailing Succours.
Supplement
the more i Reflect upon the matter above treated, the more it seems to me impossible that the english Can Reduce america by arms at least so long as the americains behave hymself properly. provided also that the Court of france will not Change her political system and, by the awe of war which she gives to england, will hinder its sending to america more troops than it has sent hytherto. if there is any Cause of Reducing if, we should search that Cause in the americain army itself. i have observed just now that in three or four months our army diminished one half without doubt principally by desertion. that is very frightful for every body sees that if it Continues so all america will be soon exhausted of men. there Can be Certainly many Causes of that prodigious desertion, but the most Considerable and which can be Remedied is the bad situation of the soldiery, the want of Cloathing that (besides hi must bear all the intemperatures of the weather) abases his profession in his own eyes and makes him disdain it—the want of provisions During many Days the more hard to be bare as when he has any, hi has too much—the want of Cleanliness in his tents wich Causes ⟨th⟩ese shameful sicknesses that are the appendixes of the extreme misery. the proofs of what i mention are before our eyes. we see that there are a great deal less desertion ⟨in⟩ some battalions of artillery who are generally better provided with every thing and whose officers take more Care of their soldiers.
i will say no more on this subject because as it is within Reach of every body i thinck that great many persons have taken to notice of it and proposed the means necessary to remedy the inconveniency above mentioned. as for me i have mentioned them only because i had an opportunity to shew them in a prospect very stricking since every body Can perceive that upon this depends most the fate of america.

Le Chev. Duportail

